Exhibit 10.30 THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (the “Securities Act ”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE , OR (III) THE GP HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS. No. OXFGPW- June 24, 2013 Oxford ResourceS GP, LLC WARRANT TO PURCHASE CLASS B UNITS For VALUE RECEIVED, [•] (the “ Warrantholder ”) is entitled to purchase, subject to the provisions of this Warrant to Purchase Class B Units (this “ Warrant ”), from OXFORD RESOURCES GP, LLC a Delaware limited liability company (the “
